IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

V. CRIMINAL NO. 3:20cr128CWR-LRA

WILLIAM GLENN CHUNN,
a/k/a/ “BIG HEAD”;
AARON MATTHEW RENTFROW,
a/k/a “Mongo”;
JOHNATHON AARON REYNOLDS;
JEREMY CHAD DENNIS,
a/k/a “JD”;
DANIEL WADE HOLLER,
a/k/a “Knucklehead.”

MOTION TO UNSEAL INDICTMENT AND CASE
COMES NOW the United States of America, through its undersigned Assistant United
States Attorney, and hereby files its motion to unseal the Indictment and this case.
WHEREFORE, the United States requests that the Court unseal the Indictment and this

case.
Date: October 14, 2020 Respectfully submitted,

D. MICHAEL HURST, JR.
United States Attorney

By:  /s/Michael FiggsGanter
501 East Court Street, Ste. 4.430

Jackson, MS 39201

Telephone: (601) 965-4035

Fax: (601) 973-4480

NY Bar No. 4409595

Email: Mike.Figgsganter@usado].gov

DAVID L. JAFFE
Chief, Organized Crime and Gang Section
By:

/s/Lakeita F. Rox-Love

Lakeita F. Rox-Love

Organized Crime and Gang Section

U.S. Department of Justice, Criminal Division
1301 New York Avenue, N.W.

Washington, D.C. 20530

Telephone: (202) 307-3345

Fax: (202) 618-0878

MSB No. Bar. 103871

Email: Lakeita.Rox-Love@usdoj.gov
CERTIFICATE OF SERVICE
I hereby certify that on October 14, 2020, I electronically filed the foregoing Motion with
the Clerk of the Court using the Electronic Case Filing System (ECF), which served to send

notification of this filing to counsel of record.

This the 14" day of October, 2020.

D. MICHAEL HURST, JR.
United States Attorney

By: = /s/Michael FiggsGanter
501 East Court Street, Ste. 4.430
Jackson, MS 39201
Telephone: (601) 965-4035
Fax: (601) 973-4480
NY Bar No. 4409595
Email: Mike.Figgsganter(@usado}j.gov

 

DAVID L. JAFFE
Chief, Organized Crime and Gang Section

By:  /s/Lakeita F. Rox-Love
Lakeita F. Rox-Love
Organized Crime and Gang Section
U.S. Department of Justice, Criminal Division
1301 New York Avenue, N.W.
Washington, D.C. 20530
Telephone: (202) 307-3345
Fax: (202) 618-0878
MSB No. Bar. 103871
Email: Lakeita.Rox-Love@usdoj.gov
